[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                FILED
                             No. 05-14182              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar               April 28, 2006
                       ________________________           THOMAS K. KAHN
                                                               CLERK
                  D. C. Docket No. 00-01495-CV-WBH-1

T.C. WOODWORTH,
KATHLEEN A. WOODWORTH, et al.,

                                                         Plaintiffs-Appellants,

                                  versus

HARMUT (HARDY) THEODORE ROSE,
JAMES PAT REEDY, et al.,

                                                       Defendants-Appellees,

GEO NATURAL RESOURCES, INC.,

                                             Defendant-Cross-Claimant-
                                                             Appellee.
                       _______________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (April 28, 2006)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.
PER CURIAM:

      Appellants appeal the denial of their July 11, 2005, Motion for Injunctive

Relief Under the All Writs Act. The district court held this motion was essentially

a request for reconsideration of the district court’s previous order of May 17,

2004, denying Appellants’ request for injunctive relief. We agree.

      We review a district court’s denial of a motion for reconsideration for an

abuse of discretion. Cliff v. Payco Gen. Amer. Credits, Inc., 363 F.3d 1113, 1121

(11th Cir. 2004). We conclude the district court did not abuse its discretion in

denying the motion and affirm for the reasons stated in the district court’s orders

of May 17, 2004, and August 8, 2005.

      AFFIRMED.




                                          2